Citation Nr: 1737877	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-32 218	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 2015 for service connection for furuncle with Methicillin-resistant Staphylococcus aureus (MRSA).

2.  Entitlement to an initial rating higher than 30 percent for furuncle with MRSA.

3.  Entitlement to an effective date earlier than May 12, 2015 for service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to service-connected MRSA.

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:   Eric A. Shore, Attorney

ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to an earlier effective date for service connection for MRSA, and entitlement to an initial rating in excess of 30 percent for MRSA are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no open claim of service connection for tinnitus prior to May 12, 2015.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that was demonstrated in service or to a compensable degree within one year after service, or that is otherwise attributable to active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 12, 2015, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

1.  Effective Date Prior to May 12, 2015 for Service Connection for Tinnitus

The Veteran contends that the effective date for service connection for tinnitus should be July 16, 2008, the date of his discharge from service, because his tinnitus started in service.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

The question before the Board is thus whether the later of either the date of receipt of claim or the date entitlement arose is earlier than May 12, 2015.  Even if the date entitlement arose was July 16, 2008, the receipt of claim was May 12, 2015.  As May 12, 2015 is later than July 16, 2008, the effective date of service connection for tinnitus is May 12, 2015.

Prior to March 24, 2015, the applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

The AOJ interpreted the Veteran's May 12, 2015 claim, which includes reference to hearing loss, psychophysiological disorder, and infection, as encompassing a claim for service connection for tinnitus.  The Veteran has not pointed to, and the Board does not find, any statement or document that could be reasonably interpreted as a claim for entitlement to service connection for tinnitus earlier than May 12, 2015.  Because May 12, 2015, is later than the date entitlement arose, the correct effective date for service connection for tinnitus is May 12, 2015.


2.  Service connection for bilateral hearing loss

The Veteran contends that he should be service-connected for bilateral hearing loss because he has a hearing loss diagnosis that he believes is related to military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  In order to be considered a hearing loss disability for VA purposes, there must be evidence of impaired hearing that meets the criteria of 38 C.F.R. § 3.85.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The preliminary question before the Board is whether the Veteran has a current hearing loss disability for VA purposes. 

The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a hearing loss disability for VA purposes.  

The September 2015 VA examination did diagnose the Veteran with sensorineural hearing loss in the frequency range of 6000 Hertz or higher, but, as noted above, a hearing loss disability for VA purposes is only concerned with the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The September 2015 examination indicated that the Veteran's auditory thresholds in the right ear were 5 at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 hertz, 15 at 3000 Hertz, and 25 at 4000 Hertz.  The auditory thresholds in the left ear were 15 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 20 at 3000 Hertz, and 25 at 4000 Hertz.  Neither ear has frequencies of 26 or higher at any of the relevant thresholds.  The Veteran's speech discrimination score was 96 percent bilaterally, which is higher than the 94 percent required for a hearing loss disability according to 38 C.F.R. § 3.385.  Therefore, the Veteran does not meet the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, and the Board must deny service connection for bilateral hearing loss.


ORDER

Entitlement to an effective date earlier than May 12, 2015 for service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As to the issue of entitlement to an effective date prior to May 12, 2015 for service connection for MRSA, generally the effective date of a claim reopened after final disallowance will be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  This case, however, involves the correction of military records.  Under 38 C.F.R. § 3.400(g), an award in a case involving the correction of military records is effective from the latest of the following dates: 1) date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; 2) date of receipt of claim if claim was disallowed; or 3) one year prior to date of reopening of disallowed claim.  The date of receipt of the initial disallowed claim is December 29, 2008.  One year prior to the date of reopening of the claim for service connection for MRSA would be May 12, 2014.  

The date of the Veteran's application for modification of his service records to reflect honorable discharge is unknown, but has the potential to be later than May 12, 2014, and thus is highly relevant in determining the appropriate effective date for service connection for MRSA.  A January 2015 letter from the Army Discharge Review Board, which was associated with the claims file in November 2015, informs the Veteran that his records will be corrected, but does not state when the Veteran requested the change.  Therefore, remand is required to obtain any documents from the Army Discharge Review Board that might indicate when the Veteran requested the correction to his records.  

The issue of entitlement to an initial rating in excess of 30 percent for MRSA is inextricably intertwined with the correct effective date for service connection for MRSA.  As the earlier effective date issue is being remanded for additional development, the initial rating issue must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Regarding the issue of entitlement to an acquired psychiatric disability, the Veteran's December 2015 Notice of Disagreement (NOD) stated that the service-connected MRSA has severely depressed the Veteran, causing panic attacks and anxiety due to fear of people being scared of and disgusted by him, and that he needs to distance himself from his children to prevent the MRSA from spreading to them.  The October 2015 examination of record has not discussed the possibility of service connection for an acquired psychiatric disability secondary to service-connected MRSA.  Additionally, the examiner found that the Veteran's depressive disorder was less likely than not related to service because he was seen in service for psychosocial stressors related to financial issues and his wife's medical issues, and current stressors contributing to his depression are financial, housing, and family discord.  Although the examiner acknowledges that the Veteran was treated for psychiatric troubles in service, the examiner has not addressed the possibility that the Veteran's current depressive disorder is a manifestation of the same psychiatric disorder incurred in service.  Considering that there was some question about the validity of the October 2015 testing results, a new examination should be scheduled that addresses these deficiencies.

The claims folder should also be updated to include VA treatment records compiled since December 29, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate records repositories to obtain all documents related to the Veteran's request for a change in the character of his discharge, which resulted in January 2015 and March 2015 letters informing him that his discharge had been upgraded.  Specifically, an attempt should be made to determine the date of the Veteran's application to upgrade the character of his discharge.  If no records are obtained or the AOJ is unable to determine the date of application to upgrade the character of discharge, inform the Veteran of what steps were taken to obtain the information and request that the Veteran provide any documentation he might have of the date that he applied to upgrade the character of his discharge.  

2.   Obtain all treatment records for the Veteran from the Orlando VA Medical Center at Lake Nona and all associated outpatient clinics, including the Lake Baldwin community based outpatient clinic, dated from December 29, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner.  After reviewing the claims file and performing any necessary testing, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include depressive disorder, that was caused by or incurred in service?  The clinician is to discuss whether the Veteran's current depressive disorder is a manifestation of the psychiatric disorder for which the Veteran was treated in service.  The Veteran was diagnosed with depression during service in January 2008 and February 2008, and was treated for a suicide attempt in March 2008.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include depressive disorder, that was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected MRSA?  The clinician is advised that the Veteran stated that his MRSA caused him to have panic attacks and anxiety due to a fear that people will be scared or disgusted by him, and that he needs to distance himself from his children to prevent their becoming sick.

Any opinion must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


